DETAILED ACTION
Status of Claims
This Office Action is in response to the application filed on 07/29/2019. Claims 1-4 are presently pending and are presented for examination.
Information Disclosure Statement
The Information Disclosure Statement submitted on 07/29/2019 is in compliance with 37 C.F.R. 1.97 and is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:
The phrase “waking time” should read “walking time” (page 6, line 20).
“The phrase “determinator 150 determiens” should read “determinator 150 determines” (page 12, line 26).
The phrase “vehicle 1” should read “vehicle 10” (page 13, line 5).
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are the following in claims 1 and 3-4:
“a first estimator configured to estimate a first time” (claim 1),
“a second estimator configured to estimate a second time” (claim 1),
“a determinator configured to determine whether or not it is in a situation to perform the manual parking operation rather than the parking control preliminary operation” (claim 1),
“a proposing device configured to propose performing the manual parking operation to an occupant of the vehicle” (claim 1),
“a first acquirer configured to obtain a parking control desired degree” (claim 3), and
“a second acquirer configured to obtain a congestion degree in the one parking lot” (claim 4).

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding claim 1:
Step 1: Claim 1 is directed towards a parking assist system.
Step 2A, prong 1: Claim 1 recites the abstract concept of determining whether a parking assist system is in a position to perform a manual parking operation rather than a parking control preliminary operation. This abstract idea is described at least in claim 1 by the mental process steps of estimating a first time, estimating a second time, determining whether the system is in a position to perform a manual parking operation rather than a parking control preliminary operation, and if the system is determined to be in this position, proposing the performance of the manual parking operation to a vehicle occupant. These steps fall into the mental processes grouping of abstract ideas as they include a human mentally 
With respect to claim 1, other than reciting a “first estimator,” “second estimator,” “determinator,” and “proposing device,” nothing in the steps of estimating a first and second time, determining whether the system is in a position to perform a manual parking operation rather than a parking control preliminary operation, and proposing the performance of the manual parking operation to a vehicle occupant precludes the idea from practically being performed in the human mind. For example, if not for the “first estimator,” “second estimator,” “determinator,” and “proposing device,” language, the claim encompasses a human operator estimating the first and second times, determining whether the system is in a position to perform a manual parking operation, and proposing the performance of the manual parking operation to a vehicle occupant.
Step 2A, prong 2: Claim 1 recites elements additional to the abstract concepts. However, these additional elements fail to integrate the abstract idea into a practical application.
Claim 1 recites a “first estimator,” “second estimator,” “determinator,” and “proposing device,” which are generic computer components (see Specification p. 4 l. 21-p. 6 l. 11, p. 7 ll. 3-17, p. 13 ll. 11-17 and FIG. 1) that are simply employed as tools to perform the estimating, determining, and proposing portions of the abstract idea (See MPEP 2106.05(f)).
Step 2B: For the same reasons addressed above with respect to Step 2A, prong 2, the additional elements recited in claim 1 fail to amount to an inventive concept. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea.  
Therefore, when considering the combination of elements and the claimed invention as a whole, claim 1 is not patent-eligible.
Regarding claims 2-4:
Dependent claims 2-4 only recite limitations further defining the mental process and recite further data gathering (i.e. obtaining a parking control desired degree and obtaining a congestion degree). These limitations are considered mental process steps and additional steps that amount to necessary data gathering. These additional elements fail to integrate the abstract idea into a practical application. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea. Therefore, when considering the combination of elements and the claimed invention as a whole, claims 2-4 are not patent-eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over FUJITA et al. (US 2019/0039606 A1), hereinafter FUJITA, in view of Mielenz et al. (US 2018/0236993 A1), hereinafter Mielenz.
	Regarding claim 1:
		FUJITA discloses the following limitations:
“a second estimator configured to estimate a second time, which is a time required for a manual parking operation of manually parking the vehicle in a parking space in the one parking lot or in another parking lot, without allowing the parking control to be performed.” (See at least FUJITA ¶¶ 159-164, 365, and “manual parking estimated required times,” which is the estimated amount of time it would take the driver to park the car without the help of the automatic parking system. Each of these “manual parking estimated required times” read on the “second time” recited in the claim limitation.)
“a determinator configured to determine whether or not it is in a situation to perform the manual parking operation rather than the parking control preliminary operation, on the basis of the first time and the second time.” (See at least FUJITA ¶¶ 122, 126, 132, 139, 159-165, and FIG. 2, 6, and 9, which disclose that “automatic parking estimated required times” can be displayed next to “manual parking estimated required times,” so that the vehicle occupant can see the time comparison and easily press a button to make their decision of either parking manually or automatically. Although in this example the human makes the final decision rather than an automated determinator, this reference still reads on the claim limitation, because the human takes each of the times into consideration and makes their decision based on the time comparison, which is similar to the way the automated determinator would make its decision.)
“and a proposing device configured to propose performing the manual parking operation to an occupant of the vehicle if it is determined that it is in the situation to perform the manual parking operation rather than the parking control preliminary operation.” (See at least FUJITA ¶¶ 122, 126, 132, 139, and 159-165, and FIG. 9, which disclose that “automatic parking estimated required times” can be displayed next to “manual parking estimated required times,” so that the vehicle occupant can see the time comparison and easily press a button to make 
FUJITA does not specifically disclose “a first estimator configured to estimate a first time, which is a time required for a parking control preliminary operation of manually moving the vehicle to a position in one parking lot in which the parking control can be started.” However, Mielenz does teach this limitation. (See at least Mielenz ¶¶ 29, 32, 84-87, and FIG. 1, which disclose “determining a period of time for the manually guided motor vehicle to be parked to drive to the particular parking position.” This determined “period of time” reads on the “first time” recited in the claim limitation.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the parking estimation system disclosed by FUJITA by estimating a time that it would take for a vehicle to be manually driven to a position where it can start its parking maneuver as taught by Mielenz, because the system can use this estimated time to determine the required time and speed for the vehicle to be parked automatically, and whether it is necessary to postpone the automatic parking operation. (See at least Mielenz ¶¶ 84-87.)
	Regarding claim 4:
FUJITA in combination with Mielenz discloses the “parking assist system according to claim 1,” and FUJITA further discloses the following limitations:
“a second acquirer configured to obtain a congestion degree in the one parking lot.” (See at least FUJITA ¶¶ 88, 97, 174, and 337, which disclose the collection of “traffic congestion information”
“wherein said first estimator is configured to estimate the first time on the basis of the congestion degree.” (See at least FUJITA ¶¶ 88, 97, and 105, and FIG. 2, which disclose that the system determines the traffic congestion situation for each route leading to possible parking areas, and uses this traffic congestion information when calculating the estimated required times.)
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over FUJITA in combination with Mielenz as applied to claim 1 above, and further in view of Amano (US 2008/0033640 A1), hereinafter Amano.
Regarding claim 2:
FUJITA in combination with Mielenz discloses the “parking assist system according to claim 1,” but does not specifically disclose the following limitations. However, Amano does teach these limitations:
“wherein the first time includes a time required for the occupant of the vehicle to move to a predetermined destination from a location in which the occupant ends the parking control preliminary operation, in addition to the time required for the parking control preliminary operation.” (See at least Amano ¶¶ 139-140, 142, 174-175, 178-179, and 186-187, and FIG. 8 which disclose the estimation of a “travel time” for a person to travel from a parking lot to a destination. This “travel time” reads on the “time required for the occupant of the vehicle to move to a predetermined destination from a location in which the occupant ends the parking control preliminary operation” as recited in the claim limitation. As was explained for claim 1, Mielenz ¶¶ 29, 32, 84-87, and FIG. 1 discloses the calculation of a “period of time for the manually guided motor vehicle to be parked to drive to the particular parking position,” which reads on the “time required for the parking control preliminary operation” recited in the claim limitation.)
“and the second time includes a time required for the occupant of the vehicle to move to the predetermined destination from a location in which the occupant ends the manual parking operation, in addition to the time required for the manual parking operation.” (See at least Amano ¶¶ 139-140, 142, 174-175, 178-179, and 186-187, and FIG. 8, which disclose the estimation of a “travel time” for a person to travel from a parking lot to a destination. This “travel time” reads on the “time required for the occupant of the vehicle to move to the predetermined destination from a location in which the occupant ends the manual parking operation” as recited in the claim limitation. As was explained for claim 1, FUJITA ¶¶ 159-164, 365, and FIG. 6 and 9 disclose the calculation of a “manual parking estimated required time” which reads on the “time required for the manual parking operation” recited in the claim limitation.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the parking estimation system disclosed by FUJITA in combination with Mielenz by determining an estimated amount of time it will take a vehicle occupant to walk from their vehicle to their destination as taught by Amano, because this allows the system to effectively choose the best parking lot to use based on this information. For example, if “the user does not desire a long walk from a parking lot to the destination, a parking lot with a short distance to the destination can be selected.” (See at least Amano ¶¶ 175 and 186.)
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over FUJITA in combination with Mielenz as applied to claim 1 above, and further in view of May et al. (US 2017/0277182 A1), hereinafter May.
Regarding claim 3:
FUJITA in combination with Mielenz discloses the “parking assist system according to claim 1,” but does not specifically disclose “a first acquirer configured to obtain a parking control desired degree, which indicates an extent that the occupant of the vehicle wants to perform the parking control.” However, May does teach this limitation. (See at least May ¶¶ 4, 11-13, 48, and FIG. 2-3, which disclose that a vehicle “system may include a user selectable input, such as a sliding switch or the like, that allows the user to select the desired level of control.” This “desired level of control” reads on the “parking control desired degree” recited in the claim limitation.)
FUJITA in combination with Mielenz does not fully disclose “wherein at least one estimator of said first estimator and the second estimator is configured to correct a time corresponding to the at least one estimator, out of the first time and the second time, on the basis of the parking control desired degree.” However, FUJITA in combination with Mielenz and May does teach this limitation. (As was explained above, May ¶¶ 4, 11-13, 48, and FIG. 2-3 disclose the determination of a “desired level of control” which reads on the “parking control desired degree.” Also see FUJITA ¶¶ 152, 159-165, 365, and FIG. 6 and 9, which disclose the calculation of a “manual parking estimated required time” which reads on the “second time” recited in the claim limitation. These sections also disclose the calculation of an “automatic parking estimated required time,” and that the vehicle occupant can choose a parking mode even if it is not the fastest estimated parking mode, such as “in a case where the user has plenty of time and desires to park reliably even if it takes a long time.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the parking estimation system disclosed by FUJITA in combination with Mielenz by obtaining a desired level of autonomous vehicle control as taught by May, because this allows the system to account for “the particular driving condition and/or current driving preferences of the driver” when determining whether autonomous vehicle control is appropriate. (See at least May ¶ 11.)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Although YAO et al. (US 2012/0161983 A1) was not referenced in the prior art rejections, it is still relevant to applicant’s disclosure, because it discloses a vehicle parking system that displays parking information and instructions to a vehicle occupant, and is capable of either parking manually or automatically.
Although LEE (US 2018/0150773 A1) was not referenced in the prior art rejections, it is still relevant to applicant’s disclosure, because it discloses a parking planning system that determines the best area to park based on several factors such as historical data for each parking lot, the number of current parking reservations, and the required time for each potential parking area.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/M.R.H./Examiner, Art Unit 3662        


/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662